



[Letterhead of The Spectranetics Corporation]
December 24, 2016


Dear Scott:


We are pleased to offer you the General Manager - Vascular Intervention position
with the Spectranetics Corporation (the “Company,” “we,” or “us”) as a regular,
full-time, exempt employee. Our goal is to attract, retain, and develop the best
talent on the planet, and we are looking forward to your contributions in this
role. The following outlines the terms of our employment offer to you:


Position:
 
General Manager - Vascular Intervention
 
 
 
Start Date:
 
January 15, 2017


 
 
 
Reporting to:
 
Scott Drake, Chief Executive Officer
 
 
 
Compensation:
 
You will be an exempt employee. Your gross bi-weekly salary will be $13,461.54
or $350,000.00 annually.
 
 
 
Annual Bonus:
 
You will be eligible to participate in the Company Performance Based Bonus Plan.
This bonus plan is based upon corporate goals established by the Company’s Board
of Directors. At 100% to plan, this bonus plan will provide an opportunity to
earn 50% of your base salary in variable incentive compensation. Actual
incentive payout may range from 0% - 200% of the target based on performance to
goals and prorated based on your Start Date.


 
 
 
Sign-On Bonus:
 
You will receive a one-time, taxable sign-on bonus of $140,000.00 to be paid as
soon as administratively possible following your Start Date.


 
 
 
Equity Grant:
 
Subject to the approval of the Compensation Committee of the Board of Directors,
you will receive a total equity grant value of $700,000.00 USD (based on Black
Sholes Valuation). As detailed below, a portion of this grant will be issued in
the form of Incentive Stock options, a portion in the form of Restricted Stock
Units and a portion in the form of Performance Share Units. All of your rights
and interests to the grants are defined specifically in the 2016 Incentive Award
Plan.
 
 
 
 
 
You will receive an Incentive Stock Option grant valued at approximately
$100,000.00 that will vest over four years. The grant price of these options
will be the fair market value of Spectranetics common stock on the last business
day of the month of your hire date. The grant price, along with award value,
will be used to determine the specific number of Incentive Stock Options
awarded.
 
 
 
 
 
You will receive a Restricted Stock Unit grant valued at approximately
$400,000.00 that will vest over four years. The grant price of these options
will be the fair market value of Spectranetics common stock on the last business
day of the month of your hire. The grant price, along with award value, will be
used to determine the specific number of Restricted Stock Units awarded.
 
 
 
 
 
You will receive a Performance Stock Unit grant valued at approximately
$200,000.00 that will vest based on established performance metrics, subject to
the approval of the Compensation Committee of the Board of Directors. The strike
price of these shares is the fair market value of Spectranetics common stock on
the last business day of the month of your hire date. The strike price, along
with award value, will be used to determine the specific number of Performance
Stock Units awarded.
 
 
 
Severance Agreement:
 
Following six months of employment and subject to your execution of the
Severance Agreement and the conditions outlined in the Agreement, Spectranetics
will provide you with: (a) an amount equal to 100% of your annual base pay as in
effect as of the date of the separation, and (b) Twelve (12) months of COBRA
premiums.


 
 
 






--------------------------------------------------------------------------------





Benefits:
 
You will be eligible to participate in our medical/dental/vision/401(k) benefits
program the first of the month following date of hire. You will also be eligible
for the SPNC Flexible Time Off Program. The following additional benefits have a
60-90-day waiting period: Company Paid Group Life and AD&D, Short Term and Long
Term Disability, Voluntary Life Insurance. You will receive more in-depth
information in your orientation packet.


 
 
 
At-will Employment:
 
Your employment with the Company is on an at-will basis and can be terminated at
any time, with or without cause, and with or without advance notice, at the
option of either the Company or yourself. Although the terms of your employment
outlined above apply at the present time, the Company may modify any term or
condition of your employment including compensation, benefits or duties. Neither
the terms of this offer letter, nor any other writings or statements of the
Company, create either an express or implied contract of employment with the
Company. This understanding can only be modified, if at all, in writing signed
by an Executive Officer of the Company.


 
 
 
Confidentiality & Non-Compete Agreement:
 
In the event that you may have entered into an agreement with a prior employer
that contains provisions regarding trade secrets, confidentiality, non-compete
or the like, we offer no opinion or advice with respect to the meaning or
enforceability of any such agreement and encourages you to seek independent
legal counsel, if you deem that appropriate. Spectranetics does, however, expect
you to honor the terms of any enforceable agreement you may have signed with any
prior employer.
 
 
 
Employment Terms:
 
This employment offer is also subject to your compliance with the following
requirements:
1) Execute and return the Spectranetics Corporation Agreement for Protection of
Trade Secrets and Confidential Information, a copy of which is enclosed.
2) Complete the Employment Eligibility Verification Form (Form I-9): All
employees are required to prove their eligibility to work in the United States
as required by the U.S. Immigration Law. Upon your acceptance of this offer, you
will need to fill out an I-9 form and provide proof of identity.
3) Execute and return your signed agreement to comply with Spectranetics Code of
Business Conduct, a copy of which is enclosed.



This offer is contingent upon the satisfactory results of your
reference/criminal/education, employment verification and background check. You
will also be required to pass a pre-employment drug screening. If you decide to
accept this offer, please return a signed copy of your acceptance, as soon as
possible to Human Resources. You may email the signed copy to me at
robert.fuchs@spnc.com.


Again, Scott, we are very pleased to offer you this position and are excited
about you becoming a member of our team and believe this will be a mutually
rewarding experience in a personal and professional way. If you have any
questions or concerns, please feel free to contact Scott or me.


Sincerely,
The Spectranetics Corporation


By: /s/ Rob Fuchs
Rob Fuchs
Senior Vice President, Global Human Resources





ACCEPTED:
/s/ Scott Hutton
 
December 26, 2016
 
January 23, 2017
Scott Hutton
 
Date
 
Start Date




